
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


As adopted by the Board of Directors on
11/26/91 and amended on 6/24/92, 12/15/92,
1/27/95, 9/19/95, 8/22/96, 9/24/97, 4/1/01, 10/17/01 and 4/30/02


ACTIVISION, INC.

1991 STOCK OPTION AND STOCK AWARD PLAN


        SECTION 1.    Purpose of the Plan.    The purpose of the 1991 Stock
Option and Stock Award Plan (the "Plan") is to aid Activision, Inc. (the
"Corporation") and its subsidiaries in securing and retaining officers and other
key employees of outstanding ability and to motivate such employees to exert
their best efforts on behalf of the Corporation and its subsidiaries. In
addition, the Corporation expects that it will benefit from the added interest
which the respective optionees and participants will have in the welfare of the
Corporation as a result of their ownership or increased ownership of the Common
Stock of the Corporation.

        SECTION 2.    Administration.    (a) The Board of Directors of the
Corporation (the "Board") shall designate a Committee of not less than two
Directors (the "Committee") who shall serve at the pleasure of the Board. No
member of the Committee shall be eligible to participate in the Plan while
serving on the Committee, and each member of the Committee shall be a
"Disinterested Person" as defined under Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"). The Committee shall have full
power and authority, subject to such resolutions not inconsistent with the
provisions of the Plan as may from time to time be issued or adopted by the
Board (provided the majority of the Board acting on the matter are Disinterested
Persons), to grant to eligible employees pursuant to the provisions of the Plan:
(i) stock options to purchase shares, (ii) stock appreciations rights,
(iii) restricted stock, (iv) deferred stock, or (v) any other Stock-based awards
permitted hereunder (each of the foregoing being an "AWARD" and collectively,
the "AWARDS"). The Committee shall also interpret the provisions of the Plan and
any AWARD issued under the Plan (and any agreements relating thereto) and
supervise the administration of the Plan.

        (b)  The Committee shall: (i) select the officers and other key
employees of the Corporation and its subsidiaries to whom AWARDS may from time
to time be granted hereunder; (ii) determine whether incentive stock options
(under Section 422 of the Internal Revenue Code of 1986, as the same may be
amended from time to time, hereinafter referred to as the "Code"), nonqualified
stock options, stock appreciation rights, restricted stock, deferred stock, or
other Stock-based awards, or a combination of the foregoing, are to be granted
hereunder; (iii) determine the number of shares to be covered by each AWARD
granted hereunder; (iv) determine the terms and conditions, not inconsistent
with the provisions of the Plan, of any AWARD granted hereunder (including but
not limited to any restriction and forfeiture condition on such AWARD and/or the
shares of stock relating thereto); (v) determine whether, to what extent and
under what circumstances AWARDS may be settled in cash; (vi) determine whether,
to what extent and under what circumstances stock and other amounts payable with
respect to an AWARD under this Plan shall be deferred either automatically or at
the election of the participant; and (vii) determine whether, to what extent and
under what circumstances options grants and/or other AWARDS under the Plan are
to be made, and operate, on a tandem basis.

        (c)  All decisions made by the Committee pursuant to the provisions of
the Plan and related orders or resolutions of the Board (as and to the extent
permitted hereunder) shall be final, conclusive and binding on all persons,
including the Corporation, its shareholders, employees and Plan participants.

        SECTION 3.    Stock Subject to the Plan.    Except as otherwise provided
by this Section 3, the total number of shares of Common Stock of the Corporation
(the "Stock") available for distribution under the Plan is 7,566,667. Such
shares may consist, in whole or in part, of authorized and unissued

--------------------------------------------------------------------------------

shares or treasury shares, except that treasury shares must be used in the case
of restricted stock. If any shares that have been optioned cease to be subject
to option because the option has terminated, expired or been cancelled without
having been exercised, or if any shares subject to any restricted stock,
deferred stock or other Stock-based award granted hereunder are forfeited or
such award otherwise terminates without the actual or deemed delivery of such
shares, such shares shall again be available for distribution under the Plan.

        In the event of any merger, reorganization, consolidation,
recapitalization, stock split, stock dividend, extraordinary cash dividend, or
other change in corporate structure affecting the Stock, such adjustment shall
be made in the aggregate number of shares which may be delivered under the Plan,
in the number and/or option price of shares subject to outstanding options
granted under the Plan, and/or in the number of shares subject to restricted
stock, deferred stock, or other Stock-based awards granted under the Plan as may
be determined to be appropriate by the Committee, in its sole discretion;
provided that the number of shares subject to any AWARD shall always be a whole
number; and provided further that, with respect to incentive stock options, no
such adjustment shall be authorized to the extent that such adjustment would
cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto. Such adjusted option price shall also be used to determine
the amount payable by the Corporation upon the exercise of any stock
appreciation right associated with any option. In addition, subject to the
limitations provided in Section 10, the Committee is authorized to make
adjustments in the terms and conditions of, and performance criteria relating
to, AWARDS in recognition of unusual or nonrecurring events (including, without
limitation, events described in this paragraph) affecting the Corporation or the
financial statements of the Corporation, or in response to changes in applicable
laws, regulations or accounting principles.

        SECTION 4.    Eligibility.    

        (a)    Employees and Others.    Officers, employees, consultants,
representatives and other contractors and agents of the Corporation and its
subsidiaries (but excluding members of the Committee and any person who serves
only as a Director) who are responsible for the management, growth,
profitability and protection of the business of the Corporation and its
subsidiaries are eligible to be granted AWARDS under the Plan. The participants
under the Plan shall be selected from time to time by the Committee, in its sole
discretion, from among those eligible, and the Committee shall determine, it its
sole discretion, the number of shares covered by each stock option, the number
of stock appreciation rights (if any) granted to each optionee, and the number
of shares (if any) subject to restricted stock, deferred stock or other
Stock-based awards granted to each participant.

        (b)    Ten Percent Stockholders.    No stock options may be granted
under the Plan to any person who owns, directly or indirectly (within the
meaning of sections 422(b)(6) and 424(d) of the Code), at the time the stock
option is granted, stock possessing more than 10% of the total combined voting
power or value of all classes of stock of the Corporation or any of its
subsidiaries, unless the option prices is at least 110% of the "Fair Market
Value" (as defined below) of the shares subject to the option, determined on the
date of the grant, and the option by its terms is not exercisable after the
expiration of five years from the date such option is granted.

        For purposes of the Plan, a subsidiary of the Corporation shall be any
corporation which at the time qualifies as a subsidiary thereof under the
definition of "subsidiary corporation" in Section 424(f) of the Code.

        SECTION 5.    Stock Options.    Any stock option granted under the Plan
shall be in such form as the Committee may from time to time approve. Any such
option shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall deem desirable. The Committee shall designate
stock

2

--------------------------------------------------------------------------------


options at the time of the grant thereof as either "incentive stock options" or
"nonqualified stock options."

        (a)    Option Price.    Subject to Section 4(b) hereof, the purchase
price per share of the Stock purchasable under an incentive stock option shall
be determined by the Committee, but will not be less than 100% of the Fair
Market Value of such Stock on the date of the grant of such option. The purchase
price per share of the Stock purchasable under a nonqualified stock option shall
be determined by the Committee, but will not be less than 85% of the Fair Market
Value of such Stock on the date of the grant of such option.

        The "Fair Market Value" of a share of Stock as of a specified date shall
be determined in good faith by the Committee in its sole discretion. In no case
shall Fair Market Value be less than the par value of a share of Stock.

        (b)    Option Period.    Subject to Section 4(b) hereof, the term of
each stock option shall be fixed by the Committee, provided, however, no stock
option shall be exercisable after the expiration of 10 years from the date the
option is granted.

        (c)    Exercisability.    Stock options shall be exercisable at such
time or times as determined by the Committee at or subsequent to grant;
provided, however, all stock options granted hereunder shall be exercisable at
the rate of at least 20% per year over five years from the date such option is
granted.

        (d)    Method of Exercise.    Stock options may be exercised, in whole
or in part, by giving written notice of exercise to the Corporation specifying
the number of shares to be purchased. Such notice shall be accompanied by
payment in full of the purchase price, either by certified or bank check. The
Committee may, in its sole discretion, authorize payment in whole or in part of
the purchase price to be made in unrestricted stock already owned by the
optionee, or, in the case of a nonqualified stock option, in restricted stock,
or deferred stock subject to an AWARD hereunder (based upon the Fair Market
Value of the Stock on the date the option is exercised as determined by the
Committee). The Committee may authorize such payment at or after grant, except
that in the case of an incentive stock option, any right to make payment in
unrestricted stock already owned must be included in the option at the time of
grant. No shares of Stock shall be issued until full payment therefor has been
made. Subject to paragraph (j) of this Section 5, an optionee shall have the
rights to dividends or other rights of a shareholder with respect to shares
subject to the option when the optionee has given written notice of exercise,
has paid in full for such shares, and, if requested, has given the
representation described in paragraph (a) of Section 12.

        (e)    Transferability of Options.    No stock option that is intended
to qualify as an "incentive stock option" under Section 422 of the Code shall be
assignable or transferable by the optionee, other than by will or the laws of
descent and distribution, and such option may be exercised during the life of
the optionee only by the optionee or his guardian or legal representative.
"Nonqualified stock options" and any stock appreciation rights granted in tandem
therewith are transferable (together and not separately) with the consent of the
Committee by the optionee or holder, as the case may be, to any one or more of
the following persons (each, a "Permitted Assignee"): (i) the spouse, parent,
issue, spouse of issue, or issue of spouse ("issue" shall include all
descendants whether natural or adopted) of such optionee or holder, as the case
may be; (ii) a trust for the benefit of one or more of those persons described
in clause (i) above or for the benefit of such optionee or holder, as the case
may be; (iii) an entity in which the optionee or holder or any Permitted
Assignee thereof is a beneficial owner; or (iv) in the case of a transfer by an
optionee who is a non-employee director, another non-employee director of the
Corporation; provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of this Plan and the Stock Option Certificate
relating to the transferred stock option and shall execute an

3

--------------------------------------------------------------------------------




agreement satisfactory to the Corporation evidencing such obligations; and
provided further that such optionee or holder shall remain bound by the terms
and conditions of this Plan. In the case of a transfer by a non-employee
director to another non-employee director, the vesting and exercisability shall
after such transfer be determined by reference to the service of the assignee,
rather than the assignor. The Corporation shall cooperate with any Permitted
Assignee and the Corporation's transfer agent in effectuating any transfer
permitted under this Section 5(e).

        (f)    Termination by Death.    Except to the extent otherwise provided
by the Committee at or after the time of grant, if an optionee's employment by
the Corporation and/or any of its subsidiaries terminates by reason of death,
the stock option may thereafter be exercised, to the extent such stock option
was exercisable at the time of the death of the optionee, by the legal
representative of the estate or by the legatee of the optionee under the will of
the optionee, for a period of six months from the date of such death, unless
earlier terminated pursuant to its terms.

        (g)    Termination by Reason of Retirement or Permanent
Disability.    Except to the extent otherwise provided by the Committee at or
after the time of grant, if an optionee's employment by the Corporation and/or
any of its subsidiaries terminates by reason of retirement or permanent
disability, any stock option held by such optionee may thereafter be exercised,
to the extent such stock option was exercisable at the time of the permanent
disability of the optionee, unless earlier terminated pursuant to its terms, but
may not be exercised after six months from the date of such termination of
employment; provided, however, that if the optionee dies within such six-month
period, any unexercised stock option held by such optionee shall thereafter be
exercisable to the extent to which it was exercisable at the time of death for a
period of six months from the date of the optionee's death, unless earlier
terminated pursuant to its term. In the event of termination of service by
reason of retirement or permanent disability, if an incentive stock option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, the option will thereafter be treated as a
nonqualified stock option.

        (h)    Other Termination.    Unless otherwise determined by the
Committee at or after grant, if an optionee's employment terminates for any
reason other than death, permanent disability, or retirement, any stock options
held by the optionee may be exercised by the optionee until 30 days after such
termination to the extent such stock options were exercisable at the time of
such termination, unless earlier terminated pursuant to its term.

        (i)    Option Buyout.    The Committee may at any time offer to
repurchase an option (other than an option which has been held for less than six
months by an optionee who is subject to Section 16 of the Exchange Act) based on
such terms and conditions as the Committee shall establish and communicate to
the optionee at the time that such offer is made; provided, however, if
applicable, the repurchase price must be "reasonable" as determined in
accordance with Rule 260.140.41(k) of the California Code of Regulation, Title
10., Ch.3.

        (j)    Form of Settlement.    In its sole discretion, the Committee may
provide, at the time of grant, that the shares to be issued upon an option's
exercise shall be in the form of restricted stock or deferred stock, or may
reserve other than with respect to incentive stock options the right to so
provide after the time of grant.

        (k)    Employment Violation.    Each stock option awarded pursuant to
the Plan on or after April 1, 2001, shall include and be subject to the
following terms:

          (i)  The terms of this paragraph (k) shall apply to the stock option
if the optionee is or shall become subject to an employment agreement with the
Corporation.

        (ii)  If the optionee materially breaches his or her employment
agreement (it being understood that any breach of the post-termination
obligations contained therein shall be deemed to be material) for so long as the
terms of such employment agreement shall apply to

4

--------------------------------------------------------------------------------




the optionee (each an "Employment Violation"), the Corporation shall have the
right to require (i) the termination and cancellation of the unexercised portion
of the option, if any, whether vested or unvested, and (ii) payment by the
optionee to the Corporation of the Recapture Amount (as defined below). Such
termination of unexercised options and payment of the Recapture Amount, as the
case may be, shall be in addition to, and not in lieu of, any other right or
remedy available to the Corporation arising out of or in connection with any
such Employment Violation including, without limitation, the right to terminate
optionee's employment if not already terminated, seek injunctive relief and
additional monetary damages.

        (iii)  "Recapture Amount" shall mean the gross gain realized or
unrealized by the optionee upon each exercise of his option during the period
beginning on the date which is twelve (12) months prior to the date of the
optionee's Employment Violation and ending on the date of computation (the
"Look-back Period"), which gain shall be calculated as the sum of:

        (A)  if the optionee has exercised any portion of his option during the
Look-back Period and sold any of the Shares acquired on exercise thereafter, an
amount equal to the product of (x) the sales price per Share sold minus the
exercise price per Share times (y) the number of Shares as to which the option
was exercised and which were sold at such sales price; plus

        (B)  if the optionee has exercised any portion of his option during the
Look-back Period and not sold any of the Shares acquired on exercise thereafter,
with respect to each of such Shares an amount equal to the product of (x) the
greatest of the following: (1) the Fair Market Value per Share on the date of
exercise, (2) the arithmetic average of the per Share closing sales prices as
reported on NASDAQ for the thirty (30) trading day period ending on the trading
day immediately preceding the date of the Corporation's written notice of its
exercise of its rights under this paragraph (k), or (3) the arithmetic average
of the per Share closing sales prices as reported on NASDAQ for the thirty
(30) trading day period ending on the trading day immediately preceding the date
of computation, minus the exercise price per Share times (y) the number of
Shares as to which this option was exercised and which were not sold;

provided, however, in lieu of payment by the optionee to the Corporation of the
Recapture Amount determined pursuant to subparagraph (B) above, the optionee, in
his discretion, may tender to the Corporation the Shares acquired upon exercise
of this option during the Look-back Period and the optionee shall not be
entitled to receive any consideration from the Corporation in exchange therefor.

        With respect to any other AWARDS granted hereunder, the terms of any
stock appreciation right, restricted stock, deferred stock or any other
Stock-based award, may include comparable provisions to those set forth above in
this paragraph (k) of Section 5.

        (l)    Change of Control.    The terms of any AWARD may provide in the
stock option agreement, restricted stock agreement or other document evidencing
the AWARD, that upon a "Change in Control" of the Company (as that term may be
defined therein), (i) options (and share appreciation rights) accelerate and
become fully exercisable, (ii) restrictions on restricted stock lapse and the
shares become fully vested and (iii) such other additional benefits as the
Committee deems appropriate shall apply. For purposes of this Plan, a "Change in
Control" shall mean an event described in the applicable document evidencing the
AWARD or such other event as determined in the sole discretion of the Board of
Directors of the Company. The Committee, in its discretion, may determine that,
upon the occurrence of a Change in Control of the Company, each Option and stock
appreciation right outstanding hereunder shall terminate within a specified
number of days after notice to the participant or holder, and such participant
or holder shall receive, with respect to each share of Stock subject to such
option or stock appreciation right, an

5

--------------------------------------------------------------------------------

amount equal to the excess of the Fair Market Value of such shares of Stock
immediately prior to the occurrence of such Change in Control over the exercise
price per share of such stock option or stock appreciation right; such amount to
be payable in cash, in one or more kinds of property (including the property, if
any, payable in the transaction) or in a combination thereof, as the Committee,
in its discretion, shall determine.

        SECTION 6.    Stock Appreciation Rights.    

        (a)    Grant and Exercise.    Stock appreciation rights may be granted
in conjunction with (or, in accordance with Section 9, separate from) all or
part of any stock option granted under the Plan, as follows: (i) in the case of
a nonqualified stock option, such rights may be granted either at the time of
the grant of such option or at any subsequent time during the term of the
option; and (ii) in the case of an incentive stock option, such rights may be
granted only at the time of the grant of the option. A "stock appreciation
right" is a right to receive cash or Stock, as provided in this Section 6, in
lieu of the purchase of a share under a related option. A stock appreciation
right or applicable portion thereof shall terminate and no longer be exercisable
upon the termination or exercise of the related stock option, except that a
stock appreciation right granted with respect to less than the full number of
shares covered by a related stock option shall not be reduced until the exercise
or termination of the related stock option exceeds the number of shares not
covered by the stock appreciation right. A stock appreciation right may be
exercised by an optionee, in accordance with paragraph (b) of this Section 6, by
surrendering the applicable portion of the related stock option. Upon such
exercise and surrender, the optionee shall be entitled to receive an amount
determined in the manner prescribed in paragraph (b) of this Section 6. Options
which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related stock appreciation rights have been
exercised.

        (b)    Terms and Conditions.    Stock appreciation rights shall be
subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee, including
the following:

          (i)  Stock appreciation rights shall be exercisable only at such time
or times and to the extent that the stock options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan; provided, however, that any such appreciation right granted subsequent
to the grant of the related stock option shall not be exercisable during the
first six months of its term by an optionee who is subject to Section 16 of the
Exchange Act, except that this limitation shall not apply in the event of death
or permanent disability of the optionee prior to the expiration of the six month
period.

        (ii)  Upon the exercise of a stock appreciation right, an optionee shall
be entitled to receive up to, but no more than, an amount in cash or whole
shares of the Stock as determined by the Committee in its sole discretion equal
to the excess of the Fair Market Value of one share of Stock over the option
price per share specified in the related stock option multiplied by the number
of shares in respect of which the stock appreciation right shall have been
exercised. Each stock appreciation right may be exercised only at the time and
so long as a related option, if any, would be exercisable or as otherwise
permitted by applicable law; provided, however, that no stock appreciation right
granted under the Plan to a person then subject to Section 16 of the Exchange
Act shall be exercised during the first six months of its term for cash.

        (iii)  No stock appreciation right shall be transferable by a
participant otherwise than by will or by the laws of descent and distribution,
and stock appreciation rights shall be exercisable, during the participant's
lifetime, only by the participant.

6

--------------------------------------------------------------------------------




        (iv)  Upon the exercise of a stock appreciation right, the Stock option
or part thereof to which such stock appreciation right is related shall be
deemed to have been exercised for the purpose of the limitation of the number of
shares of the Stock to be issued under the Plan, as set forth in Section 3 of
the Plan.

        (v)  Stock appreciation rights granted in connection with the incentive
stock options may be exercised only when the market price of the Stock subject
to the incentive stock option exceeds the option price of the incentive stock
option.

        SECTION 7.    Restricted Stock.    

        (a)    Stock and Administration.    Shares of restricted stock may be
issued either alone or in addition to stock options, stock appreciation rights,
deferred stock or other Stock-based awards granted under the Plan. The Committee
shall determine the officers and key employees of the Corporation and its
subsidiaries to whom, and the time or times at which, grants of restricted stock
will be made, the number of shares to be awarded, the time or times within which
such awards may be subject to forfeiture, and all other conditions of the
awards. The provisions of restricted stock awards need not be the same with
respect to each recipient.

        (b)    Awards and Certificates.    The prospective recipient of an award
of shares of restricted stock shall not, with respect to such award, be deemed
to have become a participant, or to have any rights with respect to such award,
until and unless such recipient shall have executed an agreement or other
instrument evidencing the award and delivered a fully executed copy thereof to
the Corporation, and otherwise complied with the then applicable terms and
conditions.

          (i)  Each participant shall be issued a stock certificate in respect
of shares of restricted stock awarded under the Plan. Such certificate shall be
registered in the name of the participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such award,
substantially in the following form:

        "The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Activision, Inc. 1991 Stock Option and Stock Award Plan and
an Agreement entered into between the registered owner and Activision, Inc.
Copies of such Plan and Agreement are on file in the offices of
Activision, Inc., 3100 Ocean Park Boulevard, Santa Monica, California 90405."

        (ii)  The Committee shall require that the stock certificates evidencing
such shares be held in custody by the Corporation until the restrictions thereon
shall have lapsed, and shall require, as a condition of any restricted stock
award, that the participant shall have delivered a stock power, endorsed in
blank, relating to the Stock covered by such award.

        (c)    Restrictions and Conditions.    The shares of restricted stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

          (i)  Subject to the provisions of this Plan, during a period set by
the Committee commencing with the date of such award (the "restriction period"),
the participant shall not be permitted to sell, transfer, pledge, or assign
shares of restricted stock awarded under the Plan. Within these limits the
Committee may provide for the lapse of such restrictions in installments where
deemed appropriate.

        (ii)  Except as provided in paragraph (c) of this Section 7, the
participant shall have, with respect to the shares of restricted stock, all of
the rights of a shareholder of the Corporation, including the right to receive
any cash dividends. The Committee, in its sole discretion, may permit or require
the payment of cash dividends to be deferred and, if the Committee so
determines, reinvested in additional restricted stock or otherwise reinvested.
Certificates for

7

--------------------------------------------------------------------------------




shares of unrestricted stock shall be delivered to the participant promptly
after, and only after, the period of forfeiture shall expire without forfeiture
in respect of such shares of restricted stock.

        (iii)  Subject to the provisions of paragraph (c)(iv) of this Section 7,
upon termination of employment for any reason during the restriction period, all
shares still subject to restriction shall be forfeited by the participant and
reacquired by the Corporation.

        (iv)  In the event of a participant's retirement, permanent disability,
or death, or in cases of special circumstances, the Committee may, in its sole
discretion, when it finds that a waiver would be in the best interests of the
Corporation, waive in whole or in part any or all remaining restrictions with
respect to such participant's shares of restricted stock.

        SECTION 8.    Deferred Stock Awards.    

        (a)    Stock and Administration.    Awards of the right to receive Stock
that is not to be distributed to the participant until after a specified
deferral period (such AWARD and the deferred stock delivered thereunder
hereinafter as the context shall require, the "deferred stock") may be made
either alone or in addition to stock options, stock appreciation rights, or
restricted stock, or other Stock-based awards granted under the Plan. The
Committee shall determine the officers and key employees of the Corporation and
its subsidiaries to whom and the time or times at which deferred stock shall be
awarded, the number of shares of deferred stock to be awarded to any
participant, the duration of the period (the "Deferral Period") during which,
and the conditions under which, receipt of the Stock will be deferred, and the
terms and conditions of the award in addition to those contained in
paragraph (b) of this Section 8. In its sole discretion, the Committee may
provide for a minimum payment at the end of the applicable Deferral Period based
on a stated percentage of the Fair Market Value on the date of grant of the
number of shares covered by a deferred stock award. The Committee may also
provide for the grant of deferred stock upon the completion of a specified
performance period. The provisions of deferred stock awards need not be the same
with respect to each recipient.

        (b)    Terms and Conditions.    Deferred stock awards made pursuant to
this Section 8 shall be subject to the following terms and conditions:

          (i)  Subject to the provisions of the Plan, the shares to be issued
pursuant to a deferred stock award may not be sold, assigned, transferred,
pledged or otherwise encumbered during the Deferral Period or Elective Deferral
Period (defined below), where applicable, and may be subject to a risk of
forfeiture during all or such portion of the Deferral Period as shall be
specified by the Committee. At the expiration of the Deferral Period and
Elective Deferral Period, share certificates shall be delivered to the
participant, or the participant's legal representative, in a number equal to the
number of shares covered by the deferred stock award.

        (ii)  Amounts equal to any dividends declared during the Deferral Period
with respect to the number of shares covered by a deferred stock award will be
paid to the participant currently, or deferred and deemed to be reinvested in
additional deferred stock or otherwise reinvested, as determined at the time of
the award by the Committee, in its sole discretion.

        (iii)  Subject to the provisions of paragraph (b)(iv) of this Section 8,
upon termination of employment for any reason during the Deferral Period for a
given award, the deferred stock in question shall be forfeited by the
participant.

        (iv)  In the event of the participant's retirement, permanent disability
or death during the Deferral Period (or Elective Deferral Period, where
applicable), or in cases of special circumstances, the Committee may, in its
sole discretion, when it finds that a waiver would be

8

--------------------------------------------------------------------------------




in the best interests of the Corporation, waive in whole or in part any or all
of the remaining deferral limitations imposed hereunder with respect to any or
all of the participant's deferred stock.

        (v)  Prior to completion of the Deferral Period, a participant may elect
to further defer receipt of the award for a specified period or until a
specified event (the "Elective Deferral Period"), subject in each case to the
approval of the Committee and under such terms as are determined by the
Committee, all in its sole discretion.

        (vi)  Each award shall be confirmed by a deferred stock agreement or
other instrument executed by the Corporation and the participant.

        SECTION 9.    Other Stock-Based Awards.    

        (a)    Stock and Administration. Other awards of the Stock and other
awards that are valued in whole or in part by reference to, or are otherwise
based on the Stock ("Other Stock-based awards"), including (without limitation)
performance shares and convertible debentures, may be granted either alone or in
addition to other AWARDS granted under the Plan. Subject to the provisions of
the Plan, the Committee shall have sole and complete authority to determine the
officers and key employees of the Corporation and/or any of its subsidiaries to
whom and the time or times at which such other Stock-based awards shall be made,
and the number of shares of the Stock to be awarded pursuant to such other
Stock-based awards. The Committee may also provide for the grant of the Stock
upon the completion of a specified performance period. The provisions of other
Stock-based awards need not be the same with respect to each recipient.

        (b)    Terms and Conditions.    Other Stock-based awards made pursuant
to this Section 9 shall be subject to the following terms and conditions:

          (i)  Subject to the provisions of this Plan, shares or interests in
shares subject to AWARDS made under this Section 9 may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

        (ii)  Subject to the provisions of this Plan and the award agreement,
the recipient of AWARDS under this Section 9 shall be entitled to receive,
currently or on a deferred basis, interest or dividends or interest or dividend
equivalents with respect to the number of shares or interests therein covered by
the AWARDS, as determined at the time of the AWARDS by the Committee, in its
sole discretion, and the Committee may provide that such amounts (if any) shall
be deemed to have been reinvested in additional Stock or otherwise reinvested.

        (iii)  Any AWARDS under this Section 9 and any Stock covered by any such
award may be forfeited to the extent so provided in the award agreement, as
determined by the Committee, in its sole discretion.

        (iv)  In the event of the participant's retirement, permanent disability
or death, or in cases of special circumstances, the Committee may, in its sole
discretion, when it finds that a waiver would be in the best interests of the
Corporation, waive in whole or in part any or all of the remaining limitations
imposed hereunder (if any) with respect to any or all AWARDS under this
Section 9.

        (v)  Each AWARD under this Section 9 shall be confirmed by an agreement
or other instrument executed by the Corporation and by the participant.

        (vi)  The Stock or interests therein (including securities convertible
into the Stock) paid or awarded on a bonus basis under this Section 9 shall be
issued for no cash consideration; the Stock or interests therein (including
securities convertible into the Stock) purchased pursuant

9

--------------------------------------------------------------------------------




to a purchase right awarded under this Section 9 shall be priced at least (50%)
of the Fair Market Value of the Stock on the date of grant.

      (vii)  No other Stock-based award in the nature of a purchase right shall
be transferable by the participant otherwise than by will or by the laws of
descent and distribution, and such purchase rights shall be exercisable during
the participant's lifetime only by the participant.

        SECTION 10.    Amendments and Termination.    The Board may amend,
alter, or discontinue the Plan, but no amendment, alteration, or discontinuation
shall be made which would impair the rights of an optionee or participant under
an AWARD theretofore granted, without the optionee's or participants' consent,
or which without the approval of the shareholders would:

        (a)  except as is provided in Section 3 of the Plan, increase the total
number of shares available for the purpose of the Plan.

        (b)  subsequent to the date of grant decrease the option price of any
stock option;

        (c)  extend the maximum option period under Section 5(b) of the Plan;
and

        (d)  otherwise materially increase the benefits accruing to participants
under, or materially modify the requirements as to eligibility for participation
in, the Plan.

        The Committee may amend the terms of any AWARD theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without such holder's consent. Notwithstanding the foregoing, the
Board or the Committee may, in its discretion, amend the Plan or terms of any
outstanding AWARD held by a person then subject to Section 16 of the Exchange
Act without the consent of any holder in order to preserve exemptions under said
Section 16 which are or become available from time to time under rules of the
Securities and Exchange Commission.

        SECTION 11.    Unfunded Status of the Plan.    The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation. With
respect to any payments not yet made to a participant or optionee by the
Corporation, nothing contained herein shall give any such participant or
optionee any rights that are greater than those of a general creditor of the
Corporation. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Stock or payments in lieu of or with respect to AWARDS hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

        SECTION 12.    General Provisions.    

        (a)  The Committee may require each participant purchasing shares
pursuant to an AWARD under the Plan to represent to and agree with the
Corporation in writing that such participant is acquiring the shares without a
view to distribution thereof. The certificates for such shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer.

        (b)  All certificates for shares of Stock delivered under the Plan
pursuant to any AWARD shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other restrictions as the Committee may deem advisable under the rules,
regulations and requirements of the Securities and Exchange Commission, any
stock exchange upon which the Stock is then listed, and any applicable Federal
or state securities law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

        (c)  Recipients of shares of restricted stock, deferred stock and other
Stock-based awards under the Plan (other than options) shall not be required to
make any payment or provide consideration other than the rendering of services.

10

--------------------------------------------------------------------------------




        (d)  AWARDS granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution for, any other AWARDS granted under the Plan. If AWARDS are granted
in substitution for other AWARDS, the Committee shall require the surrender of
such other AWARDS in consideration for the grant of the new AWARDS. AWARDS
granted in addition to or in tandem with other AWARDS may be granted either at
the same time as or at a different time from the grant of such other AWARDS. The
exercise price of any option or the purchase price of any other Stock-based
award in the nature of a purchase right:

          (i)  granted in substitution for outstanding AWARDS or in lieu of any
other right to payment by the Corporation shall be the fair market value of
shares at the date such substitute AWARDS are granted or shall be such Fair
Market Value at that date reduced to reflect the Fair Market Value of the AWARDS
or other right to payment required to be surrendered by the participant as a
condition to receipt of the substitute AWARD; or

        (ii)  retroactively granted in tandem with outstanding AWARDS shall be
either the Fair Market Value of shares at the date of grant of later AWARDS of
the Fair Market Value of shares at the date of grant of earlier AWARDS.

        (e)  Nothing contained in this Plan shall prevent the Board of Directors
from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

        (f)    Nothing in the Plan shall confer upon any employee the right to
continue in the employment of the Corporation or any of its subsidiaries or
affect any right that the Corporation or any of its subsidiaries may have to
terminate the employment (or to demote or to exclude from future AWARDS under
the Plan) to any such employee.

        (g)  A participant shall have no right as a shareholder until he or she
becomes the holder of record.

        (h)  The Company will provide to its shareholders, at least annually,
reports containing financial statements and management's discussion and analysis
of financial conditions and results of operations.

        SECTION 13.    Taxes.    

        (a)  If any participant properly elects, within 30 days of the date on
which an AWARD is granted, to include in gross income for Federal income tax
purposes an amount equal to the Fair Market Value (on the date of grant of the
AWARD) of the Stock subject to the AWARD, such participant shall make
arrangements satisfactory to the Committee to pay to the Corporation, in the
calendar quarter of such AWARD, any Federal, state or local taxes required to be
withheld with respect to such shares. If such employee shall fail to make such
tax payments as are required, the Corporation and its subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.

        (b)  Any participant who does not or cannot make the election described
in paragraph (a) of this Section 13 with respect to an AWARD, shall, no later
than the date as of which the value of the AWARD first becomes includible in the
gross income of the participant for Federal income tax purposes, pay to the
Corporation, or make arrangements satisfactory to the Committee regarding
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld with respect to the Stock subject to such AWARD and the Corporation and
its subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the participant.
Anything contained herein to the contrary notwithstanding, the

11

--------------------------------------------------------------------------------




Committee may, in its sole discretion, authorize acceptance of Stock received in
connection with the AWARD or option being taxed or otherwise previously acquired
in satisfaction of withholding requirements.

        (c)  If and to the extent authorized by the Committee, the Corporation
or any of its subsidiaries are authorized to withhold from any distribution of
stock relating to any AWARD granted under the plan, or to receive shares from
the participant, and to pay the value of such stock to the appropriate taxing
authority, in order to satisfy obligations of the participant for the payment of
Federal, state and local taxes in connection with such AWARD (including but not
necessarily limited to amounts required to be withheld by the Corporation).

        SECTION 14.    Effective Date of the Plan.    The Plan shall be
effective on the date it is approved by the Board of Directors, but its
continuance shall be subject to the approval, obtained in accordance with
Rule 16b-3(b) of the Securities and Exchange Act of 1934, as amended, of the
holders of a majority of all outstanding shares of Common Stock within twelve
months after the date the Plan is adopted by the Board. Any stock option granted
hereunder and exercised by the optionee before shareholder approval is obtained
must be rescinded if shareholder approval is not obtained within twelve months
after the Plan is adopted by the Board. The shares of Common Stock relating to
such stock option shall not be counted in determining whether shareholder
approval is obtained.

        SECTION 15.    Governing Law.    The validity, construction and effect
of the Plan and any action taken or relating to the Plan shall be determined in
accordance with the laws of the state of California and applicable Federal law.

        SECTION 16.    Term of the Plan.    No AWARDS shall be granted pursuant
to the Plan after the tenth anniversary of the earlier of either the date the
Plan is adopted by the Board or the date the Plan is approved by the
shareholders of the Corporation as provided for in Section 14 above, but AWARDS
theretofore granted may extend beyond that date.

12

--------------------------------------------------------------------------------



STOCK OPTION CERTIFICATE
(Non-Transferable)

Stock Option #0000xxxx   x,xxx Shares

Issued Pursuant to the
1991 Stock Option and Stock Award Plan of
ACTIVISION, INC.

        THIS CERTIFIES that on                        ("Issuance Date")
                        (the "Holder") was granted an option (the "Option") to
purchase, at the option price of $xx.xxx per share, all or any part
of            fully paid and non-assessable shares ("Shares") of the Common
Stock (par value of $.000001) of ACTIVISION, INC., a Delaware corporation (the
"Company"), upon and subject to the following terms and conditions:

        1.    Terms of the Plan.    This Option is granted pursuant to, and is
subject to the terms and conditions of, the 1991 Stock Option and Stock Award
Plan of the Company (the "Plan"), the terms, conditions and definitions of which
are hereby incorporated herein as though set forth at length, and the receipt of
a copy of which the Holder hereby acknowledges by his signature below.
Capitalized terms used herein shall have the meanings set forth in the Plan,
unless otherwise defined herein.

        2.    Expiration.    This Option shall
expire                        ("expiration date"), unless earlier terminated in
accordance with the terms of the Plan in the event of the death, retirement,
disability, or termination of employment of the Holder.

        3.    Exercise.    This Option may be exercised or surrendered during
the Holder's lifetime only by the Holder. THIS OPTION SHALL NOT BE TRANSFERABLE
BY THE HOLDER OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION,
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.

        This Option shall vest and be exercisable as follows:

Vesting Date


--------------------------------------------------------------------------------

  Shares Vested at Vesting Date

--------------------------------------------------------------------------------

  Cumulative Shares
Vested at Vesting Date

--------------------------------------------------------------------------------

                                                   

        Payment for the Shares purchased pursuant to the exercise of this Option
shall be made in full at the time of the exercise of the Option by one or more
of the following methods: (i) in cash or by check payable to the order of the
Company for the full exercise price, or (ii) by delivery of Shares having a fair
market value (determined in accordance with the Plan as of the date the Option
is exercised) equal to all or part of the exercise price and, if applicable,
cash or a check payable to the order of the Company for any remaining portion of
the purchase price.

        4.    Termination of Employment.    In the event of the termination of
employment or separation from service of the Holder for any reason (other than
death or disability as provided below), this Option, to the extent not
previously exercised or expired, shall be deemed cancelled and terminated
30 days after the day of such termination or separation.

        5.    Death.    In the event the Holder dies while employed by the
Company or any of its subsidiaries or affiliates, or during the term as a
Director of the Company or any of its subsidiaries or affiliates, as the case
may be, this Option, to the extent not previously expired or exercised, shall,
to the extent exercisable on the date of death, be exercisable by the estate of
the Holder or by any person who acquired this Option by bequest or inheritance,
at any time within six months after the death of the Holder, unless earlier
terminated pursuant to its terms.

        6.    Disability.    In the event of the termination of employment of
the Holder or the separation from service of a Director who is a Holder due to
permanent disability, the Holder, or his or her guardian or legal
representative, shall have the unqualified right to exercise any portion of this
Option which has not been previously exercised or expired and which the Holder
was eligible to exercise as of the first date of permanent disability (as
determined by the Company), at any time within six months

--------------------------------------------------------------------------------


after such termination or separation, unless earlier terminated pursuant to its
terms, provided, however, that if the Holder dies within such six month period,
any unexercised portion of this Option shall thereafter be exercisable, to the
extent exercisable on the date of death, at any time within six months from the
date of the Holder's death, unless earlier terminated pursuant to its terms.

        7.    Change of Control.    If the Holder is an active employee of the
Company or any of its subsidiaries at the time there occurs a "Change of
Control" of the Company (as defined below) and the Holder's employment is
terminated by the Company or any of its subsidiaries other than for Cause (as
defined below) within twelve (12) months following such Change of Control, or
such longer period as the Committee may determine, the portion, if any, of this
Option with respect to which the right to exercise has not yet accrued, shall
immediately vest and be exercisable in full, effective upon such termination,
for a period of 30 days thereafter, or such longer period as the Committee may
determine. For purposes of this Option, a "Change of Control" of the Company
shall be deemed to occur if:

          (i)  there shall have occurred a Change of Control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), as in effect on the date hereof, whether or not the
Company is then subject to such reporting requirement, provided, however, that
there shall not be deemed to be a Change of Control of the Company if
immediately prior to the occurrence of what would otherwise be a Change of
Control of the Company (a) the Holder is the other party to the transaction (a
"Control Event") that would otherwise result in a Change of Control of the
Company or (b) the Holder is an executive officer, trustee, director or more
than 5% equity holder of the other party to the Control Event or of any entity,
directly or indirectly, controlling such other party;

        (ii)  the Company merges or consolidates with, or sells all or
substantially all of its assets to, another company (each, a "Transaction"),
provided, however, that a Transaction shall not be deemed to result in a Change
of Control of the Company if (a) immediately prior thereto the circumstances in
(i)(a) or (i)(b) above exist, or (b) (1) the shareholders of the Company,
immediately before such Transaction own, directly or indirectly, immediately
following such Transaction in excess of fifty percent (50%) of the combined
voting power of the outstanding voting securities of the corporation or other
entity resulting from such Transaction (the "Surviving Corporation") in
substantially the same proportion as their ownership of the voting securities of
the Company immediately before such Transaction and (2) the individuals who were
members of the Company's Board of Directors immediately prior to the execution
of the agreement providing for such Transaction constitute at least a majority
of the members of the board of directors or the board of trustees, as the case
may be, of the Surviving Corporation, or of a corporation or other entity
beneficially directly or indirectly owning a majority of the outstanding voting
securities of the Surviving Corporation; or

        (iii)  the Company acquires assets of another company or a subsidiary of
the Company merges or consolidates with another company (each, an "Other
Transaction") and (a) the shareholders of the Company, immediately before such
Other Transaction own, directly or indirectly, immediately following such Other
Transaction 50% or less of the combined voting power of the outstanding voting
securities of the corporation or other entity resulting from such Other
Transaction (the "Other Surviving Corporation") in substantially the same
proportion as their ownership of the voting securities of the Company
immediately before such Other Transaction or (b) the individuals who were
members of the Company's Board of Directors immediately prior to the execution
of the agreement providing for such Other Transaction constitute less than a
majority of the members of the board of directors or the board of trustees, as
the case may be, of the Other Surviving Corporation, or of a corporation or
other entity beneficially directly or indirectly owning a majority of the
outstanding voting securities of the Other Surviving Corporation, provided,
however, that an

2

--------------------------------------------------------------------------------

Other Transaction shall not be deemed to result in a Change of Control of the
Company if immediately prior thereto the circumstances in (i)(a) or (i)(b) above
exist.

        For purposes of this Option, "Cause" shall mean (unless a different
definition is used in the Holder's written employment agreement with the
Company, if any, in which case such different definition shall apply to the
Holder) any of the following:

          (i)  material breach by the Holder of his or her employment agreement,
if any, or material failure by the Holder to perform his or her duties (other
than as a result of incapacity due to physical or mental illness) during his or
her employment with the Company after written notice of such breach or failure
and the Holder failed to cure such breach or failure to the Company's reasonable
satisfaction within five (5) days after receiving such written notice;

        (ii)  material breach by the Holder of his or her Employee Proprietary
Information Agreement or other similar arrangement entered into by the Holder in
connection with his or her employment by the Company; or

        (iii)  any act of fraud, misappropriation, misuse, embezzlement or any
other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees.

        8.    Employment Violation.    In consideration of the granting of this
Option, the Holder hereby agrees that the terms of this Section 4 shall apply to
the Option. The Holder acknowledges and agrees that each exercise of this Option
and each written notice of exercise delivered to the Company and executed by the
Holder shall serve as a reaffirmation of and continuing agreement by the Holder
to comply with the terms contained in this Section 4.

        The Company and the Holder acknowledge and agree that if the Holder is
or shall become subject to an employment agreement with the Company and the
Holder materially breaches his or her employment agreement (it being understood
that any breach of the post-termination obligations contained therein shall be
deemed to be material) for so long as the terms of such employment agreement
shall apply to the Holder (each, an "Employment Violation"), the Company shall
have the right to require (i) the termination and cancellation of the
unexercised portion of this Option, if any, whether vested or unvested, and
(ii) payment by the Holder to the Company of the Recapture Amount (as defined
below). The Company and the Holder further agree that such termination of
unexercised Options and payment of the Recapture Amount, as the case may be,
shall be in addition to, and not in lieu of, any other right or remedy available
to the Company arising out of or in connection with any such Employment
Violation including, without limitation, the right to terminate the Holder's
employment if not already terminated, seek injunctive relief and additional
monetary damages.

        For purposes of this Option, the "Recapture Amount" shall mean the gross
gain realized or unrealized by the Holder upon each exercise of this Option
during the period beginning on the date which is twelve (12) months prior to the
date of the Holder's Employment Violation and ending on the date of computation
(the "Look-back Period"), which gain shall be calculated as the sum of:

          (i)  if the Holder has exercised any portion of this Option during the
Look-back Period and sold any of the Shares acquired on exercise thereafter, an
amount equal to the product of (x) the sales price per Share sold less the
exercise price per Share times (y) the number of Shares as to which this Option
was exercised and which were sold at such sales price; plus

        (ii)  if the Holder has exercised any portion of this Option during the
Look-back Period and not sold any of the Shares acquired on exercise thereafter,
with respect to each of such Shares an amount equal to the product of (x) the
greatest of the following: (1) the Fair Market Value per Share on the date of
exercise, (2) the arithmetic average of the per Share closing sales prices as
reported on NASDAQ for the thirty (30) trading day period ending on the trading
day immediately preceding the date of the Company's written notice of its
exercise of its rights under

3

--------------------------------------------------------------------------------




this Section 4, or (3) the arithmetic average of the per Share closing sales
prices as reported on NASDAQ for the thirty (30) trading day period ending on
the trading day immediately preceding the date of computation, minus the
exercise price per Share times (y) the number of Shares as to which this Option
was exercised and which were not sold;

provided, however, in lieu of payment by the Holder to the Company of the
Recapture Amount determined pursuant to clause (ii) above, the Holder, in his or
her discretion, may tender to the Company the Shares acquired upon exercise of
this Option during the Look-back Period and not sold and the Holder shall not be
entitled to receive any consideration from the Company in exchange therefor.

        9.    Delivery of Share Certificates.    Within a reasonable time after
the exercise of the Option, the Company shall cause to be delivered to the
person entitled thereto a certificate for the Shares purchased pursuant to the
exercise of the Option. If the Option shall have been exercised with respect to
less than all of the Shares subject to the Option, the Company shall also cause
to be delivered to the person entitled thereto a new Option Certificate in
replacement of this Option Certificate if surrendered at the time of the
exercise of the Option, indicating the number of Share with respect to which
this Option remains available for exercise, or this Option Certificate shall be
endorsed to give effect to the partial exercise of the Option.

        10.    Withholding.    In the event that the Holder elects to exercise
this Option or any part thereof, and if the Company or any subsidiary of the
Company shall be required to withhold any amounts by reason of any federal,
state or local tax rules or regulations in respect of the issuance of Shares to
the Holder pursuant to the Option, the Company or such subsidiary shall be
entitled to deduct and withhold such amounts from any payments to be made to the
Holder. In any event, the Holder shall make available to the Company or such
subsidiary, promptly when requested by the Company or such subsidiary,
sufficient funds to meet the requirements of such withholding; and the Company
or such subsidiary shall be entitled to take and authorize such steps as it may
deem advisable in order to have such funds available to the Company or such
subsidiary out of any funds or property due or to become due to the Holder.

        11.    Reservation of Shares.    The Company hereby agrees that at all
times there shall be reserved for issuance and/or delivery upon exercise of the
Option such number of Shares as shall be required for issuance or delivery upon
exercise hereof.

        12.    Adjustments.    The number of Shares subject to this Option, and
the exercise price, shall be subject to adjustment in accordance with Section 3
of the Plan.

        13.    Rights of Holder.    Nothing contained herein shall be construed
to confer upon the Holder any right to be continued in the employ of the Company
and/or any subsidiary of the Company or derogate from any right of the Company
an/or a subsidiary to retire, request the resignation of, or discharge the
Holder at any time, with or without cause. The Holder shall not, by virtue
hereof, be entitled to any rights of a shareholder in the Company, either at law
or equity, and the rights of the Holder are limited to those expressed herein
and in the Plan and are not enforceable against the Company except to the extent
set forth herein.

        14.    Exclusion from Pension Computations.    By acceptance of the
grant of this Option, the Holder hereby agrees that any income realized upon the
receipt or exercise hereof, or upon the disposition of the Shares received upon
its exercise, is special incentive compensation and shall not be taken into
account as "wages," "salary" or "compensation" in determining the amount of any
payment under any pension, retirement, incentive, profit sharing, bonus or
deferred compensation plan of the Company or any of its subsidiaries or parents.

        15.    Registration; Legend.    The Company may postpone the issuance
and delivery of Shares upon any exercise of the Option until (a) the admission
of such Shares to listing on any stock exchange or

4

--------------------------------------------------------------------------------


exchanges on which Shares of the Company of the same class are then listed and
(b) the completion of such registration or other qualification of such Shares
under any state or federal law, rule or regulation as the Company shall
determine to be necessary or advisable. The Holder shall make such
representations and furnish such information as may, in the opinion of counsel
for the Company, be appropriate to permit the Company, in the light of the then
existence or non-existence with respect to such Shares of an effective
Registration Statement under the Act, to issue the shares in compliance with the
provisions of that or any comparable act.

        The Company may cause the following legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of the Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:

        THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

        16.    Amendment.    The Board of Directors or the Committee may, with
the consent of the Holder, at any time or from time to time amend the terms and
conditions of the Option, and may at any time or from time to time amend the
terms of this Option in accordance with the Plan.

        17.    Notices.    Any notice which either party hereto may be required
or permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, addressed as follows: to the Company, at
its office at 11601 Wilshire Boulevard, Los Angeles, California 90025, or at
such other address as the Company by notice to the Holder may designate in
writing from time to time; to the Holder, at the address shown below his
signature on this Option Certificate, or at such other address as the Holder by
notice to the Company may designate in writing from time to time. Notices shall
be effective upon receipt.

        18.    Interpretation.    A determination of the Committee as to any
questions which may arise with respect to the interpretation of the provisions
of this Option and of the Plan shall be final and binding. The Committee may
authorize and establish such rules, regulations and revisions thereof not
inconsistent with the provisions of the Plan, as it may deem advisable.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Option Certificate as
of the date set forth below.

ACTIVISION, INC.    
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

   
Dated:
 
 
 
 
 
     

--------------------------------------------------------------------------------

   
Attest:
 
 
 
 
 
     

--------------------------------------------------------------------------------

   
ACCEPTED:
 
 
    

--------------------------------------------------------------------------------


 
 
    

--------------------------------------------------------------------------------

Date
 
 
    

--------------------------------------------------------------------------------

Address
 
 
    

--------------------------------------------------------------------------------


 
  City   State   Zip Code    

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



ACTIVISION, INC. 1991 STOCK OPTION AND STOCK AWARD PLAN
STOCK OPTION CERTIFICATE (Non-Transferable)
